Exhibit 10.4

 

FORM OF SUBSCRIPTION AGREEMENT

 

Nebula Acquisition Corporation

Four Embarcadero Center, Suite 2350

San Francisco, California 94111

 

Ladies and Gentlemen:

 

In connection with the proposed business combination (the “Transaction”)
pursuant to the terms of that certain Business Combination Agreement, dated as
of the date hereof, as may be amended from time to time, by and among Nebula
Acquisition Corporation, a Delaware corporation (the “Company”), Open Lending,
LLC, a Texas limited liability company (“Open Lending”), BRP Hold 11, Inc., a
Delaware corporation, Nebula Parent Corp., a Delaware corporation (“Pubco”),
NBLA Merger Sub LLC, a Texas limited liability company, NBLA Merger Sub Corp., a
Delaware corporation, and a Securityholder Representative, which is expected to
result in the mergers of each of the Company and Open Lending into subsidiaries
of Pubco, the undersigned desires to subscribe for and purchase from the
Company, and the Company desires to sell to the undersigned, that number of
shares of the Company’s Class A common stock, par value $0.0001 per share (the
“Common Stock”), which will convert into shares of common stock of Pubco (the
“Pubco Shares”) upon consummation of the Transaction, set forth on the signature
page hereof for a purchase price of $10.00 per share (the “Purchase Price”), on
the terms and subject to the conditions contained herein. In connection
therewith, the undersigned and the Company agree as follows:

 

1. Subscription. The undersigned hereby irrevocably subscribes for and agrees to
purchase from the Company such number of shares of Common Stock as is set forth
on the signature page of this Subscription Agreement on the terms and subject to
the conditions provided for herein (the “Shares”). The undersigned understands
and agrees that the Company reserves the right to accept or reject the
undersigned’s subscription for the Shares for any reason or for no reason, in
whole or in part, at any time prior to its acceptance by the Company, and the
same shall be deemed to be accepted by the Company only when this Subscription
Agreement is signed by a duly authorized person by or on behalf of the Company;
the Company may do so in counterpart form. In the event of rejection of the
entire subscription by the Company or the termination of this subscription in
accordance with the terms hereof, the undersigned’s payment hereunder will be
returned promptly (but not later than two (2) business days thereafter) to the
undersigned along with this Subscription Agreement, and this Subscription
Agreement shall have no force or effect.

 

2. Closing. The closing of the sale of the Shares contemplated hereby (the
“Closing”) is contingent upon the substantially concurrent consummation of the
Transaction. The Closing shall occur on the date of, and immediately prior to,
the consummation of the Transaction. Following written notice from (or on behalf
of) the Company to the undersigned (the “Closing Notice”) that the Company
reasonably expects (i) all conditions to the closing of the Transaction to be
satisfied or waived and (ii) the Closing to occur on a date that is not less
than five (5) business days from the date of the Closing Notice, the undersigned
shall deliver to the Company, at least two (2) business days prior to the
anticipated Closing date specified in the Closing Notice (the “Closing Date”),
or such other time agreed to between the Company and the undersigned, the
subscription amount for the Shares by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice against delivery to the undersigned of the Shares in book entry
form as set forth in the following sentence. The Company shall deliver (or cause
the delivery of) (i) the Shares in book entry form to the undersigned (or its
nominee in accordance with its delivery instructions) or to a custodian
designated by undersigned, as applicable, as indicated below and (ii) written
evidence from the Company’s transfer agent reflecting the issuance of such
Shares on and as of the Closing Date. This Subscription Agreement shall
terminate and be of no further force or effect, without any liability to either
party hereto, if the Company notifies the undersigned in writing that it has
abandoned its plans to move forward with the Transaction. If this Subscription
Agreement terminates following the delivery by the undersigned of the purchase
price for the Shares, the Company shall promptly (but not later than two (2)
business days thereafter) return the purchase price to the undersigned.

 



 

 

 

3. Closing Conditions. The Closing is also subject to the conditions that, on
the Closing Date:

 

a. all representations and warranties of the Company and the undersigned
contained in this Subscription Agreement shall be true and correct in all
material respects (other than representations and warranties that are qualified
as to materiality or Material Adverse Effect (as defined herein), which
representations and warranties shall be true in all respects) at and as of the
Closing Date, and consummation of the Closing shall constitute a reaffirmation
by each of the Company and the undersigned of each of the representations,
warranties and agreements of each such party contained in this Subscription
Agreement as of the Closing Date, but in each case without giving effect to
consummation of the Transaction;

 

b. the Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to the Closing;

 

c. no governmental authority shall have enacted, issued, promulgated, enforced
or entered any judgment, order, law, rule or regulation (whether temporary,
preliminary or permanent) which is then in effect and has the effect of making
consummation of the transactions contemplated hereby illegal or otherwise
restraining or prohibiting consummation of the transactions contemplated hereby,
and no governmental authority shall have instituted or threatened in writing a
proceeding seeking to impose any such restraint or prohibition;

 

d. as of the Closing Date, there has been no material adverse change in the
business, properties, financial condition, stockholders’ equity or results of
operations of the Company and its subsidiaries taken as a whole since the date
of this Subscription Agreement (other than (i) the election by holders of the
Common Stock to exercise redemption rights in connection with (x) the special
meeting of the Company’s stockholders to approve the Transaction or (y) a
special meeting of the Company’s stockholders to approve the extension of time
for the Company to complete a business combination, and (ii) in connection with
any offer to purchase outstanding warrants to purchase Existing Class A Shares
(as defined below) of the Company (the “Warrants”)), and consummation of the
Closing shall constitute a representation of the Company of such facts;

 



2

 

 

e. Pubco’s initial listing application with the Nasdaq Capital Market in
connection with the Transaction shall have been approved and, immediately
following the Closing, Pubco shall satisfy any applicable initial and continuing
listing requirements of the Nasdaq Capital Market and Pubco shall not have
received any notice of non-compliance therewith, and the Pubco Shares, shall
have been approved for listing on the Nasdaq Capital Market; and

 

f. all conditions precedent to the closing of the Transaction, including the
approval of the Company’s stockholders, shall have been satisfied or waived
(other than those conditions which, by their nature, are to be satisfied at the
closing of the Transaction).

 

4. Further Assurances. At the Closing, the parties hereto shall execute and
deliver such additional documents and take such additional actions as the
parties reasonably may deem to be practical and necessary in order to consummate
the subscription as contemplated by this Subscription Agreement.

 

5. Company Representations and Warranties. The Company represents and warrants
to the undersigned that:

 

a. The Company has been duly incorporated, is validly existing and is in good
standing under the laws of the State of Delaware, with corporate power and
authority to own, lease and operate its properties and conduct its business as
presently conducted.

 

b. The Shares have been duly authorized and, when issued and delivered to the
undersigned against full payment therefor in accordance with the terms of this
Subscription Agreement, the Shares will be validly issued, fully paid and
non-assessable and will not have been issued in violation of or subject to any
preemptive or similar rights created under the Company’s Amended and Restated
Certificate of Incorporation or under the laws of the State of Delaware.

 

c. This Subscription Agreement has been duly authorized, executed and delivered
by the Company and is enforceable in accordance with its terms, except as may be
limited or otherwise affected by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws relating to or affecting
the rights of creditors generally, and (ii) principles of equity, whether
considered at law or equity.

 

d. The issuance and sale of the Shares and the compliance by the Company with
all of the provisions of this Subscription Agreement and the consummation of the
transactions herein will not conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of the Company or any of its subsidiaries pursuant to the
terms of (i) any indenture, mortgage, deed of trust, loan agreement, lease,
license or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company is subject, which
would have a material adverse effect on the business, properties, financial
condition, stockholders’ equity or results of operations of the Company (a
“Material Adverse Effect”) or materially affect the validity of the Shares or
the legal authority of the Company to comply in all material respects with the
terms of this Subscription Agreement; (ii) result in any violation of the
provisions of the organizational documents of the Company; or (iii) result in
any violation of any statute or any judgment, order, rule or regulation of any
court or governmental agency or body, domestic or foreign, having jurisdiction
over the Company or any of its properties that would have a Material Adverse
Effect or materially affect the validity of the Shares or the legal authority of
the Company to comply with this Subscription Agreement; subject, in the case of
the foregoing clauses (i) and (iii) with respect to the consummation of the
transactions therein contemplated.

 



3

 

 

e. There are no securities or instruments issued by or to which the Company is a
party containing anti-dilution or similar provisions that will be triggered by
the issuance of (i) the Shares or (ii) the shares to be issued pursuant to any
subscription agreements with the Company substantially similar to this
Subscription Agreement (the “Other Subscription Agreements”), that have not been
or will not be validly waived on or prior to the Closing Date.

 

f. The Company is not in default or violation (and no event has occurred which,
with notice or the lapse of time or both, would constitute a default or
violation) of any term, condition or provision of (i) the organizational
documents of the Company, (ii) any loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, permit, franchise or license to
which the Company is now a party or by which the Company’s properties or assets
are bound or (iii) any statute or any judgment, order, rule or regulation of any
court or governmental agency or body, domestic or foreign, having jurisdiction
over the Company or any of its properties, except, in the case of clauses (ii)
and (iii), for defaults or violations that have not had and would not be
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect.

 

g. The Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization or other person in connection with the execution, delivery and
performance by the Company of this Subscription Agreement (including, without
limitation, the issuance of the Shares), other than (i) the filing with the
Securities and Exchange Commission (the “Commission”) of the Registration
Statement (as defined below), (ii) filings required by applicable state
securities laws, (iii) the filing of a Notice of Exempt Offering of Securities
on Form D with the Commission under Regulation D of the Securities Act, (iv) the
filings required in accordance with Section 7 of this Subscription Agreement;
(v) those required by the Nasdaq Stock Market (the “Nasdaq”), including with
respect to obtaining stockholder approval, and (vi) the failure of which to
obtain would not be reasonably likely to have, individually or in the aggregate,
a Material Adverse Effect.

 

h. As of the date hereof, the authorized capital stock of the Company consists
of (i) 100,000,000 shares of Class A Common Stock, par value $0.0001 per share
(“Existing Class A Shares”); (ii) 10,000,000 shares of Class B Common Stock, par
value $0.0001 per share (“Existing Class B Shares”); and (iii) 1,000,000 shares
of preferred stock, par value $0.0001 per share (“Preferred Shares”). As of the
date hereof: (i) no Preferred Shares are issued and outstanding; (ii) 27,500,000
Existing Class A Shares are issued and outstanding; (iii) 6,875,000 Existing
Class B Shares are issued and outstanding; and (iv) 14,166,666 Warrants to
purchase 14,166,666 Existing Class A Shares are outstanding.

 



4

 

 

i. The Company has not received any written communication since December 31,
2018, from a governmental entity that alleges that the Company is not in
compliance with or is in default or violation of any applicable law, except
where such non-compliance, default or violation, would not individually or in
the aggregate, be reasonably likely to have a Material Adverse Effect.

 

j. The issued and outstanding Existing Class A Shares are registered pursuant to
Section 12(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and are listed for trading on Nasdaq under the symbol “NEBU.” Except as
otherwise disclosed by the Company in the SEC Documents (as defined below),
there is no suit, action, proceeding or investigation pending or, to the
knowledge of the Company, threatened against the Company by Nasdaq or the
Commission with respect to any intention by such entity to deregister the
Existing Class A Shares or prohibit or terminate the listing of the Existing
Class A Shares on Nasdaq. The Company has taken no action that is designed to
terminate the registration of the Existing Class A Shares under the Exchange
Act.

 

k. Assuming the accuracy of the undersigned’s representations and warranties set
forth in Section 6 of this Subscription Agreement, no registration under the
Securities Act is required for the offer and sale of the Shares by the Company
to the undersigned.

 

l. Neither the Company nor any person acting on its behalf has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D of the Securities Act) in connection with any offer or
sale of the Shares.

 

m. The Company has not entered into any side letter or similar agreement with
any investor in connection with such investor’s direct or indirect investment in
the Company other than the Other Subscription Agreements relating to the
issuance and sale by the Company of Class A Common Stock at the Purchase Price.

 

n. The Company has made available to the undersigned (including via the
Commission’s EDGAR system) a true, correct and complete copy of each form,
report, statement, schedule, prospectus, proxy, registration statement and other
documents filed by the Company with the Commission since its initial
registration of the Existing Class A Shares (the “SEC Documents”) and prior to
the date of this Subscription Agreement. None of the SEC Documents filed under
the Exchange Act contained, when filed or, if amended prior to the date of this
Subscription Agreement, as of the date of such amendment with respect to those
disclosures that are amended, any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Company has timely filed each report, statement, schedule,
prospectus, and registration statement that the Company was required to file
with the Commission since its inception. As of the date hereof, there are no
material outstanding or unresolved comments in comment letters from the
Commission staff with respect to any of the SEC Documents.

 



5

 

 

o. Except for such matters as have not had and would not be reasonably likely to
have, individually or in the aggregate, a Material Adverse Effect, as of the
date hereof, there is no (i) suit, action, charge, complaint, arbitration, labor
dispute or similar proceeding pending, or, to the knowledge of the Company,
threatened against the Company or (ii) judgment, decree, injunction, ruling or
order of any governmental entity or arbitrator outstanding against the Company.

 

p. Except for commissions and expenses payable to Deutsche Bank Securities and
Goldman Sachs & Co. LLC (the “Placement Agents”) in connection with their
engagement as placement agents for the sale of the Shares, the Company has not
paid, and is not obligated to pay, any brokerage, finder’s or other fee or
commission in connection with its issuance and sale of the Shares, including,
for the avoidance of doubt, any fee or commission payable to any shareholder or
affiliate of the Company.

 

6. Representations and Warranties of the Undersigned. The undersigned represents
and warrants to the Company that:

 

a. The undersigned is (i) a “qualified institutional buyer” (as defined in Rule
144A under the Securities Act of 1933, as amended (the “Securities Act”)) or
(ii) an institutional “accredited investor” (within the meaning of Rule 501(a)
under the Securities Act), in each case, satisfying the requirements set forth
on Schedule A, and is acquiring the Shares only for his, her or its own account
and not for the account of others, and not on behalf of any other account or
person or with a view to, or for offer or sale in connection with, any
distribution thereof in violation of the Securities Act (and shall provide the
requested information on Schedule A following the signature page hereto). The
undersigned is not an entity formed for the specific purpose of acquiring the
Shares.

 

b. The undersigned understands that the Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Shares have not been registered under the Securities
Act. The undersigned understands that the Shares may not be resold, transferred,
pledged or otherwise disposed of by the undersigned absent an effective
registration statement under the Securities Act except (i) to the Company or a
subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and sales that
occur outside the United States within the meaning of Regulation S under the
Securities Act or (iii) pursuant to another applicable exemption from the
registration requirements of the Securities Act, and in each of cases (i) and
(iii) in accordance with any applicable securities laws of the states and other
jurisdictions of the United States, and that any certificates representing the
Shares shall contain a legend to such effect. The undersigned acknowledges that
the Shares will not be eligible for resale pursuant to Rule 144A promulgated
under the Securities Act. The undersigned understands and agrees that the Shares
will be subject to transfer restrictions and, as a result of these transfer
restrictions, the undersigned may not be able to readily resell the Shares and
may be required to bear the financial risk of an investment in the Shares for an
indefinite period of time. The undersigned understands that it has been advised
to consult legal counsel prior to making any offer, resale, pledge or transfer
of any of the Shares.

 



6

 

 

c. The undersigned understands and agrees that the undersigned is purchasing
Shares directly from the Company. The undersigned further acknowledges that
there have been no representations, warranties, covenants and agreements made to
the undersigned by the Company, or its officers or directors, expressly or by
implication, other than those representations, warranties, covenants and
agreements included in this Subscription Agreement.

 

d. The undersigned’s acquisition and holding of the Shares will not constitute
or result in a non-exempt prohibited transaction under Section 406 of the
Employee Retirement Income Security Act of 1974, as amended, Section 4975 of the
Internal Revenue Code of 1986, as amended, or any applicable similar law.

 

e. The undersigned acknowledges and agrees that the undersigned has received
such information as the undersigned deems necessary in order to make an
investment decision with respect to the Shares. Without limiting the generality
of the foregoing, the undersigned acknowledges that it has reviewed the
documents provided to the undersigned by the Company. The undersigned represents
and agrees that the undersigned and the undersigned’s professional advisor(s),
if any, have had the full opportunity to ask such questions, receive such
answers and obtain such information as the undersigned and such undersigned’s
professional advisor(s), if any, have deemed necessary to make an investment
decision with respect to the Shares. The undersigned further acknowledges that
the information provided to the undersigned is preliminary and subject to
change.

 

f. The undersigned became aware of this offering of the Shares solely by means
of direct contact between the undersigned and the Company or a representative of
the Company, and the Shares were offered to the undersigned solely by direct
contact between the undersigned and the Company or a representative of the
Company. The undersigned did not become aware of this offering of the Shares,
nor were the Shares offered to the undersigned, by any other means. The
undersigned acknowledges that the Company represents and warrants that the
Shares (i) were not offered by any form of general solicitation or general
advertising and (ii) are not being offered in a manner involving a public
offering under, or in a distribution in violation of, the Securities Act, or any
state securities laws.

 

g. The undersigned acknowledges that it is aware that there are substantial
risks incident to the purchase and ownership of the Shares. The undersigned has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of an investment in the Shares, and the
undersigned has sought such accounting, legal and tax advice as the undersigned
has considered necessary to make an informed investment decision.

 

h. Alone, or together with any professional advisor(s), the undersigned has
adequately analyzed and fully considered the risks of an investment in the
Shares and determined that the Shares are a suitable investment for the
undersigned and that the undersigned is able at this time and in the foreseeable
future to bear the economic risk of a total loss of the undersigned’s investment
in the Company. The undersigned acknowledges specifically that a possibility of
total loss exists.

 



7

 

 

i. In making its decision to purchase the Shares, the undersigned has relied
solely upon independent investigation made by the undersigned. Without limiting
the generality of the foregoing, the undersigned has not relied on any
statements or other information provided by the Placement Agents (as defined
below) concerning the Company or the Shares or the offer and sale of the Shares.

 

j. The undersigned understands and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Shares or made any
findings or determination as to the fairness of this investment.

 

k. The undersigned has been duly formed or incorporated and is validly existing
in good standing under the laws of its jurisdiction of incorporation or
formation.

 

l. The execution, delivery and performance by the undersigned of this
Subscription Agreement are within the powers of the undersigned, have been duly
authorized and will not constitute or result in a breach or default under or
conflict with any order, ruling or regulation of any court or other tribunal or
of any governmental commission or agency, or any agreement or other undertaking,
to which the undersigned is a party or by which the undersigned is bound, and,
if the undersigned is not an individual, will not violate any provisions of the
undersigned’s charter documents, including, without limitation, its
incorporation or formation papers, bylaws, indenture of trust or partnership or
operating agreement, as may be applicable. The signature on this Subscription
Agreement is genuine, and the signatory, if the undersigned is an individual,
has legal competence and capacity to execute the same or, if the undersigned is
not an individual, the signatory has been duly authorized to execute the same,
and this Subscription Agreement constitutes a legal, valid and binding
obligation of the undersigned, enforceable against the undersigned in accordance
with its terms.

 

m. Neither the due diligence investigation conducted by the undersigned in
connection with making its decision to acquire the Shares nor any
representations and warranties made by the undersigned herein shall modify,
amend or affect the undersigned’s right to rely on the truth, accuracy and
completeness of the Company’s representations and warranties contained herein.

 

n. The undersigned is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or in any Executive Order
issued by the President of the United States and administered by OFAC (“OFAC
List”), or a person or entity prohibited by any OFAC sanctions program, (ii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank (collectively, a “Prohibited Investor”). The
undersigned agrees to provide law enforcement agencies, if requested thereby,
such records as required by applicable law, provided that the undersigned is
permitted to do so under applicable law. If the undersigned is a financial
institution subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et seq.)
(the “BSA”), as amended by the USA PATRIOT Act of 2001 (the “PATRIOT Act”), and
its implementing regulations (collectively, the “BSA/PATRIOT Act”), the
undersigned maintains policies and procedures reasonably designed to comply with
applicable obligations under the BSA/PATRIOT Act. To the extent required, it
maintains policies and procedures reasonably designed for the screening of its
investors against the OFAC sanctions programs, including the OFAC List. To the
extent required, it maintains policies and procedures reasonably designed to
ensure that the funds held by the undersigned and used to purchase the Shares
were legally derived.

 



8

 

 

o. No disclosure or offering document has been prepared by the Placement Agents
or any of their respective affiliates in connection with the offer and sale of
the Shares.

 

p. The Placement Agents and their respective directors, officers, employees,
representatives and controlling persons have made no independent investigation
with respect to the Company or the Shares or the accuracy, completeness or
adequacy of any information supplied to the undersigned by the Company.

 

q. In connection with the issue and purchase of the Shares, the Placement Agents
have not acted as the undersigned’s financial advisor or fiduciary.

 

r. If the undersigned is a resident or subject to the laws of Canada, the
undersigned hereby declares, represents, warrants and agrees as set forth in the
attached Schedule B.

 

7. Registration Rights.

 

a. In the event that the Pubco Shares issuable upon conversion of the Shares are
not registered in connection with the consummation of the Transaction, Pubco
agrees that, within forty-five (45) calendar days after the consummation of the
Transaction (the “Filing Date”), Pubco will file with the Commission (at Pubco’s
sole cost and expense) a registration statement (the “Registration Statement”)
registering such resale, and Pubco shall use its commercially reasonable efforts
to have the Registration Statement declared effective as soon as practicable
after the filing thereof, but no later than the earlier of (i) the 90th calendar
day (or 120th calendar day if the Commission notifies Pubco that it will
“review” the Registration Statement) following the Closing and (ii) the 10th
business day after the date Pubco is notified (orally or in writing, whichever
is earlier) by the Commission that the Registration Statement will not be
“reviewed” or will not be subject to further review (such earlier date, the
“Effectiveness Date”); provided, however, that if the Commission is closed for
operations due to a government shutdown, the Effectiveness Date shall be
extended by the same amount of days that the Commission remains closed for
operations, provided, further, that Pubco’s obligations to include the Pubco
Shares in the Registration Statement are contingent upon the undersigned
furnishing in writing to Pubco such information regarding the undersigned, the
securities of Pubco held by the undersigned and the intended method of
disposition of the Pubco Shares as shall be reasonably requested by Pubco to
effect the registration of the Pubco Shares, and shall execute such documents in
connection with such registration as Pubco may reasonably request that are
customary of a selling stockholder in similar situations. For purposes of
clarification, any failure by Pubco to file the Registration Statement by the
Filing Date or to effect such Registration Statement by the Effectiveness Date
shall not otherwise relieve Pubco of its obligations to file or effect the
Registration Statement as set forth above in this Section 7.

 



9

 

 

b. Pubco further agrees that, in the event that (i) the Registration Statement
has not been declared effective by the Commission by the Effectiveness Date,
(ii) after such Registration Statement is declared effective by the Commission,
(A) such Registration Statement ceases for any reason (including by reason of a
stop order, or Pubco’s failure to update the Registration Statement), to remain
continuously effective as to all Shares for which it is required to be effective
or (B) the undersigned is not permitted to utilize the Registration Statement to
resell the Shares (in each case of (A) and (B), (x) other than within the time
period(s) permitted by this Subscription Agreement and (y) excluding by reason
of a post-effective amendment required in connection with Pubco’s filing of an
amendment thereto (a “Special Grace Period”) (which Special Grace Period shall
not be treated as a Registration Default (as defined below)), or (iii) after the
date one year following the Closing Date, and only in the event the Registration
Statement is not effective or available to sell all Shares, Pubco fails to file
with the Commission any required reports under Section 13 or 15(d) of the
Exchange Act such that it is not in compliance with Rule 144(c)(1) (or Rule
144(i)(2), if applicable), as a result of which investors who are not affiliates
of Pubco are unable to sell the Shares without restriction under Rule 144 (or
any successor thereto) (each such event referred to in clauses (i) through
(iii), a “Registration Default” and, for purposes of such clauses, the date on
which such Registration Default occurs, a “Default Date”), then in addition to
any other rights the undersigned may have hereunder or under applicable law, on
each such Default Date and on each monthly anniversary of each such Default Date
(if the applicable Registration Default shall not have been cured by such date)
until the applicable Registration Default is cured, Pubco shall pay to the
undersigned an amount in cash, as partial liquidated damages and not as a
penalty (“Liquidated Damages”), equal to 0.5% of the aggregate Purchase Price
paid by the undersigned pursuant to this Subscription Agreement for any Pubco
Shares held by the undersigned on the Default Date; provided, however, that if
the undersigned fails to provide Pubco with any information requested by Pubco
that is required to be provided in such Registration Statement with respect to
the undersigned as set forth herein, then, for purposes of this Section 7, the
Filing Date or Effectiveness Date, as applicable, for a Registration Statement
with respect to the undersigned shall be extended until two (2) business days
following the date of receipt by Pubco of such required information from the
undersigned; and in no event shall Pubco be required hereunder to pay to the
undersigned pursuant to this Subscription Agreement an aggregate amount that
exceeds 5.0% of the aggregate Purchase Price paid by the undersigned for its
Shares. The Liquidated Damages pursuant to the terms hereof shall apply on a
daily pro-rata basis for any portion of a month prior to the cure of a
Registration Default, except in the case of the first Default Date. Pubco shall
deliver the cash payment to the undersigned with respect to any Liquidated
Damages by the fifth business day after the date payable. If Pubco fails to pay
said cash payment to the undersigned in full by the fifth business day after the
date payable, Pubco will pay interest thereon at a rate of 5.0% per annum (or
such lesser maximum amount that is permitted to be paid by applicable law, and
calculated on the basis of a year consisting of 360 days) to the undersigned,
accruing daily from the date such Liquidated Damages are due until such amounts,
plus all such interest thereon, are paid in full. Notwithstanding the foregoing,
nothing shall preclude the undersigned from pursuing or obtaining any available
remedies at law, specific performance or other equitable relief with respect to
this Section 7 in accordance with applicable law. The parties agree that
notwithstanding anything to the contrary herein, no Liquidated Damages shall be
payable to the undersigned with respect to any period during which all of the
undersigned’s Pubco Shares may be sold by the undersigned without volume or
manner of sale restrictions under Rule 144 and Pubco is in compliance with the
current public information requirements under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable).

 



10

 

 

c. In the case of the registration, qualification, exemption or compliance
effected by Pubco pursuant to this Subscription Agreement, Pubco shall, upon
reasonable request, inform the undersigned as to the status of such
registration, qualification, exemption and compliance. At its expense Pubco
shall:

 

  i. except for such times as Pubco is permitted hereunder to suspend the use of
the prospectus forming part of a Registration Statement, use its commercially
reasonable efforts to keep such registration, and any qualification, exemption
or compliance under state securities laws which Pubco determines to obtain,
continuously effective with respect to the undersigned, and to keep the
applicable Registration Statement or any subsequent shelf registration statement
free of any material misstatements or omissions, until the earlier of the
following: (i) the undersigned ceases to hold any Shares or (ii) the date all
Shares held by the undersigned may be sold without restriction under Rule 144,
including without limitation, any volume and manner of sale restrictions which
may be applicable to affiliates under Rule 144 and without the requirement for
Pubco to be in compliance with the current public information required under
Rule 144(c)(1) (or Rule 144(i)(2), if applicable), and (iii) three years from
the Effective Date of the Registration Statement. The period of time during
which Pubco is required hereunder to keep a Registration Statement effective is
referred to herein as the “Registration Period”;

 

ii.advise the undersigned within five (5) business days: (1) when a Registration
Statement or any amendment thereto has been filed with the Commission and when
such Registration Statement or any post-effective amendment thereto has become
effective; (2) of any request by the Commission for amendments or supplements to
any Registration Statement or the prospectus included therein or for additional
information; (3) of the issuance by the Commission of any stop order suspending
the effectiveness of any Registration Statement or the initiation of any
proceedings for such purpose; (4) of the receipt by Pubco of any notification
with respect to the suspension of the qualification of the Shares included
therein for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; and (5) subject to the provisions in this
Subscription Agreement, of the occurrence of any event that requires the making
of any changes in any Registration Statement or prospectus so that, as of such
date, the statements therein are not misleading and do not omit to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a prospectus, in the light of the circumstances under
which they were made) not misleading.

 



11

 

 

Notwithstanding anything to the contrary set forth herein, Pubco shall not, when
so advising the undersigned of such events, provide the undersigned with any
material, nonpublic information regarding Pubco other than to the extent that
providing notice to the undersigned of the occurrence of the events listed in
(1) through (5) above constitutes material, nonpublic information regarding
Pubco;

 

iii.use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement as soon as
reasonably practicable;

 

iv.upon the occurrence of any event contemplated above, except for such times as
Pubco is permitted hereunder to suspend, and has suspended, the use of a
prospectus forming part of a Registration Statement, Pubco shall use its
commercially reasonable efforts to as soon as reasonably practicable prepare a
post-effective amendment to such Registration Statement or a supplement to the
related prospectus, or file any other required document so that, as thereafter
delivered to purchasers of the Shares included therein, such prospectus will not
include any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

 

v.use its commercially reasonable efforts to cause all Shares to be listed on
each securities exchange or market, if any, on which the Existing Parent Class A
Shares issued by Pubco have been listed; and

 

vi.use its commercially reasonable efforts to take all other steps necessary to
effect the registration of the Shares contemplated hereby and to enable the
undersigned to sell the Shares under Rule 144.

 

d. Notwithstanding anything to the contrary in this Subscription Agreement,
Pubco shall be entitled to delay or postpone the effectiveness of the
Registration Statement, and from time to time to require the undersigned not to
sell under the Registration Statement or to suspend the effectiveness thereof,
if the negotiation or consummation of a transaction by Pubco or its subsidiaries
is pending or an event has occurred, which negotiation, consummation or event
Pubco’s board of directors reasonably believes, upon the advice of legal
counsel, would require additional disclosure by Pubco in the Registration
Statement of material information that Pubco has a bona fide business purpose
for keeping confidential and the non-disclosure of which in the Registration
Statement would be expected, in the reasonable determination of Pubco’s board of
directors, upon the advice of legal counsel, to cause the Registration Statement
to fail to comply with applicable disclosure requirements (each such
circumstance, a “Suspension Event”); provided, however, that Pubco may not delay
or suspend the Registration Statement on more than two occasions or for more
than sixty (60) consecutive calendar days, or more than ninety (90) total
calendar days, in each case during any twelve-month period. Upon receipt of any
written notice from Pubco of the happening of any Suspension Event during the
period that the Registration Statement is effective or if as a result of a
Suspension Event the Registration Statement or related prospectus contains any
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made (in the case of the prospectus) not
misleading, the undersigned agrees that (i) it will immediately discontinue
offers and sales of the Shares under the Registration Statement (excluding, for
the avoidance of doubt, sales conducted pursuant to Rule 144) until the
undersigned receives copies of a supplemental or amended prospectus (which Pubco
agrees to promptly prepare) that corrects the misstatement(s) or omission(s)
referred to above and receives notice that any post-effective amendment has
become effective or unless otherwise notified by Pubco that it may resume such
offers and sales, and (ii) it will maintain the confidentiality of any
information included in such written notice delivered by Pubco unless otherwise
required by law or subpoena. If so directed by Pubco, the undersigned will
deliver to Pubco or, in the undersigned’s sole discretion destroy, all copies of
the prospectus covering the Shares in the undersigned’s possession; provided,
however, that this obligation to deliver or destroy all copies of the prospectus
covering the Shares shall not apply (i) to the extent the undersigned is
required to retain a copy of such prospectus (a) in order to comply with
applicable legal, regulatory, self-regulatory or professional requirements or
(b) in accordance with a bona fide pre-existing document retention policy or
(ii) to copies stored electronically on archival servers as a result of
automatic data back-up.

 



12

 

 

e. The undersigned may deliver written notice (including via email in accordance
with this Subscription Agreement) (an “Opt-Out Notice”) to Pubco requesting that
the undersigned not receive notices from Pubco otherwise required by this
Section 7; provided, however, that the undersigned may later revoke any such
Opt-Out Notice in writing. Following receipt of an Opt-Out Notice from the
undersigned (unless subsequently revoked), (i) Pubco shall not deliver any such
notices to the undersigned and the undersigned shall no longer be entitled to
the rights associated with any such notice and (ii) each time prior to the
undersigned’s intended use of an effective Registration Statement, the
undersigned will notify Pubco in writing at least two (2) business days in
advance of such intended use, and if a notice of a Suspension Event was
previously delivered (or would have been delivered but for the provisions of
this Section 7(e)) and the related suspension period remains in effect, Pubco
will so notify the undersigned, within one (1) business day of the undersigned’s
notification to Pubco, by delivering to the undersigned a copy of such previous
notice of Suspension Event, and thereafter will provide the undersigned with the
related notice of the conclusion of such Suspension Event immediately upon its
availability.

 

f. Indemnification.

 

i.Pubco agrees to indemnify, to the extent permitted by law the undersigned, its
directors and officers and agents and each person who controls the undersigned,
if any, (within the meaning of the Securities Act) against all losses, claims,
damages, liabilities, and expenses (including attorneys’ fees) caused by any
untrue or alleged untrue statement of material fact contained in any
Registration Statement or prospectus included in any Registration Statement or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as the same are caused by or
contained in any information furnished in writing to Pubco by the undersigned
expressly for use therein.

 

ii.In connection with any Registration Statement in which the undersigned is
participating, the undersigned shall furnish to Pubco in writing such
information and affidavits as Pubco reasonably requests for use in connection
with any such Registration Statement or prospectus and, to the extent permitted
by law, shall indemnify Pubco, its directors and officers and agents and each
person who controls Pubco (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities, and expenses (including without limitation
reasonable attorneys’ fees) resulting from any untrue statement of material fact
contained in the Registration Statement, prospectus, or any amendment thereof or
supplement thereto or any omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, but only to
the extent that such untrue statement or omission is contained in any
information or affidavit so furnished in writing by the undersigned expressly
for use therein; provided, however, that the liability of the undersigned shall
be several and not joint and shall be in proportion to and limited to the net
proceeds received from the sale of Shares pursuant to such Registration
Statement.

 

iii.Any person entitled to indemnification herein shall (1) give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party) and (2) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. If such defense is assumed, the
indemnifying party shall not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who elects not to assume the
defense of a claim shall not be obligated to pay the fees and expenses of more
than one (1) counsel for all parties indemnified by such indemnifying party with
respect to such claim, unless in the reasonable judgment of any indemnified
party a conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim. No indemnifying
party shall, without the consent of the indemnified party, consent to the entry
of any judgment or enter into any settlement which cannot be settled in all
respects by the payment of money (and such money is so paid by the indemnifying
party pursuant to the terms of such settlement) or which settlement does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect to such
claim or litigation.

 

13

 

 

iv.the indemnification provided for under this Subscription Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified party or any officer, director or controlling person
of such indemnified party and shall survive the transfer of securities. Each
party participating in an offering also agrees to make such provisions as are
reasonably requested by any indemnified party for contribution to such party in
the event such party’s indemnification is unavailable for any reason.

  

v.If the indemnification provided under this Section 7(f) from the indemnifying
party is unavailable to hold harmless an indemnified party in respect of any
losses, claims, damages, liabilities and expenses referred to herein, then the
indemnifying party, in lieu of indemnifying the indemnified party, shall
contribute to the amount paid or payable by the indemnified party as a result of
such losses, claims, damages, liabilities and expenses in such proportion as is
appropriate to reflect the relative fault of the indemnifying party and the
indemnified party, as well as any other relevant equitable considerations. The
relative fault of the indemnifying party and indemnified party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, was made by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
indemnifying party’s and indemnified party’s relative intent, knowledge, access
to information and opportunity to correct or prevent such action. The amount
paid or payable by a party as a result of the losses or other liabilities
referred to above shall be deemed to include, subject to the limitations set
forth in Sections 7(e)(i), (ii) and (iii) above, any legal or other fees,
charges or expenses reasonably incurred by such party in connection with any
investigation or proceeding. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
indemnification pursuant to this Section 7(f) from any person who was not guilty
of such fraudulent misrepresentation.

 



14

 

 

8. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) following the execution of
a definitive agreement among the Company, Pubco and Open Lending with respect to
the Transaction (a “Transaction Agreement”), such date and time as such
Transaction Agreement is terminated in accordance with its terms without the
Transaction being consummated, (b) upon the mutual written agreement of each of
the parties hereto to terminate this Subscription Agreement; (c) if any of the
conditions to Closing set forth in Section 3 of this Subscription Agreement are
not satisfied or waived on or prior to the Closing and, as a result thereof, the
transactions contemplated by this Subscription Agreement are not consummated at
the Closing; or (d) December 31, 2020; provided that nothing herein will relieve
any party from liability for any willful breach hereof prior to the time of
termination, and each party will be entitled to any remedies at law or in equity
to recover losses, liabilities or damages arising from such breach. The Company
shall promptly notify the undersigned of the termination of the Transaction
Agreement after the termination of such agreement.

 

9. Trust Account Waiver. The undersigned acknowledges that the Company is a
blank check company with the powers and privileges to effect a merger, asset
acquisition, reorganization or similar business combination involving the
Company and one or more businesses or assets. The undersigned further
acknowledges that, as described in the Company’s prospectus relating to its
initial public offering dated January 9, 2018 (the “Prospectus”) available at
www.sec.gov, substantially all of the Company’s assets consist of the cash
proceeds of the Company’s initial public offering and private placements of its
securities, and substantially all of those proceeds have been deposited in a
trust account (the “Trust Account”) for the benefit of the Company, its public
shareholders and the underwriters of the Company’s initial public offering. For
and in consideration of the Company entering into this Subscription Agreement,
the receipt and sufficiency of which are hereby acknowledged, the undersigned
hereby irrevocably waives any and all right, title and interest, or any claim of
any kind it has or may have in the future, in or to any monies held in the Trust
Account, and agrees not to seek recourse against the Trust Account as a result
of, or arising out of, this Subscription Agreement.

 

10. Miscellaneous.

 

a. Neither this Subscription Agreement nor any rights that may accrue to the
undersigned hereunder (other than the Shares acquired hereunder, if any) may be
transferred or assigned.

 

b. The Company may request from the undersigned such additional information as
the Company may deem necessary to evaluate the eligibility of the undersigned to
acquire the Shares, and the undersigned shall provide such information as may
reasonably be requested, to the extent readily available and to the extent
consistent with its internal policies and procedures.

 

c. The undersigned acknowledges that the Company, Open Lending, the Placement
Agents and others will rely on the acknowledgments, understandings, agreements,
representations and warranties contained in this Subscription Agreement. Prior
to the Closing, the undersigned agrees to promptly notify the Company if any of
the acknowledgments, understandings, agreements, representations and warranties
set forth herein are no longer accurate. The undersigned agrees that each
purchase by the undersigned of Shares from the Company will constitute a
reaffirmation of the acknowledgments, understandings, agreements,
representations and warranties herein (as modified by any such notice) by the
undersigned as of the time of such purchase. The undersigned further
acknowledges and agrees that the Placement Agents are third-party beneficiaries
of the representations and warranties of the undersigned contained in Section 6
of this Subscription Agreement.

 



15

 

 

d. The Company is entitled to rely upon this Subscription Agreement and is
irrevocably authorized to produce this Subscription Agreement or a copy hereof
to any interested party in any administrative or legal proceeding or official
inquiry with respect to the matters covered hereby.

 

e. All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Closing.

 

f. This Subscription Agreement may not be modified, waived or terminated except
by an instrument in writing, signed by the party against whom enforcement of
such modification, waiver, or termination is sought. For the avoidance of doubt,
this Subscription Agreement may not be modified, waived or terminated without
the express written consent of Open Lending.

 

g. This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.
Except as otherwise expressly set forth in subsection (c) of this Section 10,
this Subscription Agreement shall not confer any rights or remedies upon any
person other than the parties hereto, and their respective successor and
assigns.

 

h. Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

 

i. If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby and shall continue in full force and effect.

 

j. This Subscription Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail or in .pdf) and by different parties
in separate counterparts, with the same effect as if all parties hereto had
signed the same document. All counterparts so executed and delivered shall be
construed together and shall constitute one and the same agreement.

 



16

 

 

k. The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Subscription Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

 

l. THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF ANY
OTHER STATE. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN
CONNECTION WITH ANY LITIGATION PURSUANT TO THIS SUBSCRIPTION AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

m. The Company shall, by 9:00 a.m., New York City time, on the first (1st)
business day immediately following the date of this Subscription Agreement,
issue one or more press releases or file with the Commission a Current Report on
Form 8-K (collectively, the “Disclosure Document”) disclosing all material terms
of the transactions contemplated hereby, the Transaction and any other material,
nonpublic information that the Company has provided to the undersigned at any
time prior to the filing of the Disclosure Document. From and after the issuance
of the Disclosure Document. Notwithstanding anything in this Subscription
Agreement to the contrary, the Company shall not publicly disclose the name of
the undersigned or any of its affiliates, or include the name of the undersigned
or any of its affiliates in any press release or in any filing with the
Commission or any regulatory agency or trading market, without the prior written
consent of the undersigned, except (i) as required by the federal securities law
in connection with the Registration Statement, (ii) in the filing of this
Subscription Agreement with the Commission and in the related Current Report on
Form 8-K in a manner acceptable to the undersigned, (iii) in a press release or
marketing materials of the Company in connection with the Transaction in a
manner reasonably acceptable to the undersigned and (iv) to the extent such
disclosure is required by law, at the request of the Staff of the Commission or
regulatory agency or under the regulations of Nasdaq, in which case the Company
shall provide the undersigned with prior written notice of such disclosure
permitted under this subclause (iv).

 

[SIGNATURE PAGES FOLLOW]

 

17

 

 

IN WITNESS WHEREOF, the undersigned has executed or caused this Subscription
Agreement to be executed by its duly authorized representative as of the date
set forth below.

 

Name of Investor:   State/Country of Formation or Domicile:           By:      
  Name:         Title:                   Name in which shares are to be
registered (if different):   Date: January ___, 2020

Investor’s EIN:               Business Address-Street:   Mailing Address-Street
(if different):       City, State, Zip:   City, State, Zip:                     
      Attn:     Attn:             Telephone No.:   Telephone No.:      
Facsimile No.:   Facsimile No.:       Number of Shares subscribed for:          
Aggregate Subscription Amount: $   Price Per Share: $10.00

 

You must pay the Subscription Amount by wire transfer of United States dollars
in immediately available funds to the account specified by the Company in the
Closing Notice. To the extent the offering is oversubscribed, the number of
Shares received may be less than the number of Shares subscribed for.

 

18

 

 

IN WITNESS WHEREOF, Nebula Acquisition Corporation has accepted this
Subscription Agreement as of the date set forth below.

 

  NEBULA ACQUISITION CORPORATION         By:                  Name:     Title:  

 

Date: January __, 2020

 

  NEBULA PARENT CORP.         By:         Name:     Title:                 OPEN
LENDING, LLC         By:     Name:     Title:  

 



19

 

 

SCHEDULE A
ELIGIBILITY REPRESENTATIONS OF THE INVESTOR

 

A. QUALIFIED INSTITUTIONAL BUYER STATUS

(Please check the applicable subparagraphs):

 

  1. ☐ We are a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act).

 

B. INSTITUTIONAL ACCREDITED INVESTOR STATUS

(Please check the applicable subparagraphs):

 

  1. ☐ We are an “accredited investor” (within the meaning of Rule 501(a) under
the Securities Act. for one or more of the following reasons (Please check the
applicable subparagraphs):

 

  ☐ We are a bank, as defined in Section 3(a)(2) of the Securities Act or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in an individual or a fiduciary
capacity.         ☐ We are a broker or dealer registered under Section 15 of the
Securities Exchange Act of 1934, as amended.         ☐ We are an insurance
company, as defined in Section 2(13) of the Securities Act.         ☐ We are an
investment company registered under the Investment Company Act of 1940 or a
business development company, as defined in Section 2(a)(48) of that act.      
  ☐ We are a Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.         ☐ We are a plan established and maintained by a
state, its political subdivisions or any agency or instrumentality of a state or
its political subdivisions for the benefit of its employees, if the plan has
total assets in excess of $5 million.         ☐ We are an employee benefit plan
within the meaning of Title I of the Employee Retirement Income Security Act of
1974, if the investment decision is being made by a plan fiduciary, as defined
in Section 3(21) of such act, and the plan fiduciary is either a bank, an
insurance company, or a registered investment adviser, or if the employee
benefit plan has total assets in excess of $5 million.         ☐ We are a
private business development company, as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940.         ☐ We are a corporation, Massachusetts
or similar business trust, or partnership, or an organization described in
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, that was not
formed for the specific purpose of acquiring the Securities, and that has total
assets in excess of $5 million.

 



Schedule A

 

 

  ☐ We are a trust with total assets in excess of $5 million not formed for the
specific purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the Securities
Act.         ☐ We are an entity in which all of the equity owners are accredited
investors.

 

C. AFFILIATE STATUS

 

(Please check the applicable box)

 

THE INVESTOR:

 

  ☐ is:         ☐ is not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Company
or acting on behalf of an affiliate of the Company.

 

This page should be completed by the Investor and constitutes a part of the
Subscription Agreement

 

Schedule A

 

 

SCHEDULE B

ELIGIBILITY REPRESENTATIONS OF THE INVESTOR (Canadian Investors Only)

 

1.We hereby declare, represent and warrant that:

 

(a)we are purchasing the Shares as principal for our own account, or are deemed
to be purchasing the Shares as principal for our own account in accordance with
applicable Canadian securities laws, and not as agent for the benefit of another
investor;

 

(b)we are residents in or subject to the laws of one of the provinces or
territories of Canada;

 

(c)we are entitled under applicable securities laws to purchase the Shares
without the benefit of a prospectus qualified under such securities laws and,
without limiting the generality of the foregoing, are both:

 

a.an “accredited investor” as defined in section 1.1 of National Instrument
45-106 Prospectus Exemptions (“NI 45-106”) or section 73.3(2) of the Securities
Act (Ontario) by virtue of satisfying the indicated criterion in Section 11
below, and we are not a person created or used solely to purchase or hold
securities as an “accredited investor” as described in paragraph (m) of the
definition of "accredited investor" in section 1.1 of NI 45-106; and

 

b.a “permitted client” as defined in section 1.1 of National Instrument 31-103
Registration Requirements, Exemptions and Ongoing Registrant Obligations (“NI
31-103”) by virtue of satisfying the indicated criterion in Section 12 below

 

(d)we have received, reviewed and understood, this Subscription Agreement and
certain disclosure materials relating to the placing of Shares in Canada and,
are basing our investment decision solely on this Subscription and the materials
provided by the Company and not on any other information concerning the Company
or the offering of the Shares;

 

(e)the acquisition of Shares does not and will not contravene any applicable
Canadian securities laws, rules or policies of the jurisdiction in which we are
resident and does not trigger (i) any obligation to prepare and file a
prospectus or similar document or (ii) any registration or other similar
obligation on the part of any person;

 

(f)we will execute and deliver within the applicable time periods all
documentation as may be required by applicable Canadian securities laws to
permit the purchase of the Shares on the terms set forth herein and, if required
by applicable Canadian securities laws, will execute, deliver and file or assist
the Company in obtaining and filing such reports, undertakings and other
documents relating to the purchase of the Shares as may be required by any
applicable Canadian securities laws, securities regulator, stock exchange or
other regulatory authority; and

 

(g)neither we nor any party on whose behalf we are acting has been established,
formed or incorporated solely to acquire or permit the purchase of Shares
without a prospectus in reliance on an exemption from the prospectus
requirements of applicable Canadian securities laws.

 



Schedule B

 

 

2.We are aware of the characteristics of the Shares, the risks relating to an
investment therein and agree that we must bear the economic risk of its
investment in the Shares. We understand that we will not be able to resell the
Shares under applicable Canadian securities laws except in accordance with
limited exemptions and compliance with other requirements of applicable law, and
we (and not the Company) are responsible for compliance with applicable resale
restrictions or hold periods and will comply with all relevant Canadian
securities laws in connection with any resale of the Shares.

 

3.We hereby undertake to notify the Company immediately of any change to any
declaration, representation, warranty or other information relating to us set
forth herein which takes place prior to the closing of the purchase of the
Shares applied for hereby.

 

4.We understand and acknowledge that (i) the Company is not a reporting issuer
in any province or territory in Canada and its securities are not listed on any
stock exchange in Canada and there is currently no public market for the Shares
in Canada; and (ii) the Company currently has no intention of becoming a
reporting issuer in Canada and the Company is not obligated to file and has no
present intention of filing a prospectus with any securities regulatory
authority in Canada to qualify the resale of the Shares to the public, or
listing the Company’s securities on any stock exchange in Canada and thus the
applicable restricted period or hold period may not commence and the Shares may
be subject to an unlimited hold period or restricted period in Canada and in
that case may only be sold pursuant to limited exemptions under applicable
securities legislation.

  

5.We confirm we have reviewed applicable resale restrictions under relevant
Canadian legislation and regulations.

  

6.It is acknowledged that we should consult our own legal and tax advisors with
respect to the tax consequences of an investment in the Shares in our particular
circumstances and with respect to the eligibility of the Shares for investment
by us and resale restrictions under relevant Canadian legislation and
regulations, and that we have not relied on the Company or on the contents of
the disclosure materials provided by the Company, for any legal, tax or
financial advice.

  

7.If we are a resident of Quebec, we acknowledge that it is our express wish
that all documents evidencing or relating in any way to the sale of the Shares
be drawn in the English language only. Si nous sommes résidents de la province
de Québec, nous reconnaissons par les présentes que c’est notre volonté expresse
que tous les documents faisant foi ou se rapportant de quelque manière à la
vente des engagements soient rédigés en anglais seulement.

  

8.We understand and acknowledge that we are making the representations,
warranties and agreements contained herein with the intent that they may be
relied upon by the Company and the agents in determining our eligibility to
purchase the Shares, including the availability of exemptions from the
prospectus requirements of applicable Canadian securities laws in connection
with the issuance of the Shares.

  

 9.We consent to the collection, use and disclosure of certain personal
information for the purposes of meeting legal, regulatory, self-regulatory,
security and audit requirements (including any applicable tax, securities, money
laundering or anti-terrorism legislation, rules or regulations) and as otherwise
permitted or required by law, which disclosures may include disclosures to tax,
securities or other regulatory or self-regulatory authorities in Canada and/or
in foreign jurisdictions, if applicable, in connection with the regulatory
oversight mandate of such authorities.

 



Schedule B

 

 

10.If we are an individual resident in Canada, we acknowledge that: (A) the
Company or the agents may be required to provide personal information pertaining
to us as required to be disclosed in Schedule I of Form 45-106F1 Report of
Exempt Distribution (“Form 45-106F1”) under NI 45-106 (including its name, email
address, address, telephone number and the aggregate purchase price paid by the
purchaser) (“personal information”) to the securities regulatory authority or
regulator in the local jurisdiction (the “Regulator”); (B) the personal
information is being collected indirectly by the Regulator under the authority
granted to it in securities legislation; and (C) the personal information is
being collected for the purposes of the administration and enforcement of the
securities legislation; and by purchasing the securities, we shall be deemed to
have authorized such indirect collection of personal information by the
Regulator. Questions about the indirect collection of information should be
directed to the Regulator in the local jurisdiction, using the contact
information set out below:

 

(a)in Alberta, the Alberta Securities Commission, Suite 600, 250 - 5th Street
SW, Calgary, Alberta T2P 0R4, Telephone: (403) 297-6454, toll free in Canada:
1-877-355-0585;

  

(b)in British Columbia, the British Columbia Securities Commission, P.O. Box
10142, Pacific Centre, 701 West Georgia Street, Vancouver, British Columbia V7Y
1L2, Inquiries: (604) 899-6581, toll free in Canada: 1-800-373-6393, Email:
inquiries@bcsc.bc.ca;

  

(c)in Manitoba, The Manitoba Securities Commission, 500 - 400 St. Mary Avenue,
Winnipeg, Manitoba R3C 4K5, Telephone: (204) 945-2548, toll free in Manitoba
1-800-655-5244;

  

(d)in New Brunswick, Financial and Consumer Services Commission (New Brunswick),
85 Charlotte Street, Suite 300, Saint John, New Brunswick E2L 2J2, Telephone:
(506) 658-3060, toll free in Canada: 1-866-933-2222, Email: info@fcnb.ca;

  

(e)in Newfoundland and Labrador, Government of Newfoundland and Labrador,
Financial Services Regulation Division, P.O. Box 8700, Confederation Building,
2nd Floor, West Block, Prince Philip Drive, St. John’s, Newfoundland and
Labrador, A1B 4J6, Attention: Director of Securities, Telephone: (709) 729-4189,

  

(f)in the Northwest Territories, the Government of the Northwest Territories,
Office of the Superintendent of Securities, P.O. Box 1320, Yellowknife,
Northwest Territories X1A 2L9, Attention: Deputy Superintendent, Legal &
Enforcement, Telephone: (867) 920-8984;

  

(g)in Nova Scotia, the Nova Scotia Securities Commission, Suite 400, 5251 Duke
Street, Duke Tower, P.O. Box 458, Halifax, Nova Scotia B3J 2P8, Telephone: (902)
424-7768;

  

(h)in Nunavut, Government of Nunavut, Department of Justice, Legal Registries
Division, P.O. Box 1000, Station 570, 1st Floor, Brown Building, Iqaluit,
Nunavut X0A 0H0, Telephone: (867) 975-6590;

  

(i)in Ontario, the Inquiries Officer at the Ontario Securities Commission, 20
Queen Street West, 22nd Floor, Toronto, Ontario M5H 3S8, Telephone: (416)
593-8314, toll free in Canada: 1-877-785-1555, Email:
exemptmarketfilings@osc.gov.on.ca;

  

(j)in Prince Edward Island, the Prince Edward Island Securities Office, 95
Rochford Street, 4th Floor Shaw Building, P.O. Box 2000, Charlottetown, Prince
Edward Island C1A 7N8, Telephone: (902) 368-4569;

  

(k)in Québec, the Autorité des marchés financiers, 800, Square Victoria, 22e
étage, C.P. 246, Tour de la Bourse, Montréal, Québec H4Z 1G3, Telephone: (514)
395-0337 or 1-877-525-0337, Email: financementdessocietes@lautorite.qc.ca (For
corporate finance issuers), fonds_dinvestissement@lautorite.qc.ca (For
investment fund issuers);

 



Schedule B

 

 

(l)in Saskatchewan, the Financial and Consumer Affairs Authority of
Saskatchewan, Suite 601 - 1919 Saskatchewan Drive, Regina, Saskatchewan S4P 4H2,
Telephone: (306) 787-5879; and

  

(m)in Yukon, Government of Yukon, Department of Community Services, Law Centre,
3rd Floor, 2130 Second Avenue, Whitehorse, Yukon Y1A 5H6, Telephone: (867)
667-5314.

 

11.We hereby represent, warrant, covenant and certify that we are, or any party
on whose behalf we are acting is, an “accredited investor” as defined in NI
45-106 or section 73.3(1) of the Securities Act (Ontario) by virtue of
satisfying the indicated criterion below:

 

Please check the category that applies:

 

☐     a Canadian financial institution or a Schedule III bank of the Bank Act
(Canada), ☐     the Business Development Bank of Canada incorporated under the
Business Development Bank of Canada Act (Canada), ☐     a subsidiary of any
person or company referred to in paragraphs (a) or (b) if the person or company
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary, ☐     a
person or company registered under the securities legislation of a province or
territory of Canada as an adviser or dealer, except as otherwise prescribed by
the regulations,       [omitted]     (e.1) [omitted] ☐     the Government of
Canada, the government of a province or territory of Canada, or any Crown
corporation, agency or wholly owned entity of the Government of Canada or of the
government of a province or territory of Canada, ☐     a municipality, public
board or commission in Canada and a metropolitan community, school board, the
Comité de gestion de la taxe scolaire de l’île de Montréal or an intermunicipal
management board in Québec, ☐     any national, federal, state, provincial,
territorial or municipal government of or in any foreign jurisdiction, or any
agency of that government, ☐   (i) a pension fund that is regulated by either
the Office of the Superintendent of Financial Institutions (Canada) or a pension
commission or similar regulatory authority of a province or territory of Canada,
      [omitted] ☐   (j.1) an individual who beneficially owns financial assets
having an aggregate realizable value that before taxes, but net of any related
liabilities, exceeds CAD$5,000,000,       [omitted]       [omitted] ☐     a
person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements,

 



Schedule B

 

 

☐     an investment fund that distributes or has distributed its securities only
to       a person that is or was an accredited investor at the time of the
distribution,       a person that acquires or acquired securities in the
circumstances referred to in sections 2.10 of NI 45-106 [Minimum amount
investment], or 2.19 of NI 45-106 [Additional investment in investment funds],
or       a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 of NI 45-106 [Investment fund reinvestment], ☐    
an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt, ☐     a trust company
or trust corporation registered or authorized to carry on business under the
Trust and Loan Companies Act (Canada) or under comparable legislation in a
jurisdiction of Canada or a foreign jurisdiction, acting on behalf of a fully
managed account managed by the trust company or trust corporation, as the case
may be, ☐     a person acting on behalf of a fully managed account managed by
that person, if that person is registered or authorized to carry on business as
an adviser or the equivalent under the securities legislation of a jurisdiction
of Canada or a foreign jurisdiction, ☐     a registered charity under the Income
Tax Act (Canada) that, in regard to the trade, has obtained advice from an
eligibility adviser or an adviser registered under the securities legislation of
the jurisdiction of the registered charity to give advice on the securities
being traded, ☐     an entity organized in a foreign jurisdiction that is
analogous to any of the entities referred to in paragraphs (a) through (d) or
paragraph (i) in form and function, ☐     a person in respect of which all of
the owners of interests, direct, indirect or beneficial, except the voting
securities required by law to be owned by directors, are persons that are
accredited investors, ☐     an investment fund that is advised by a person
registered as an adviser or a person that is exempt from registration as an
adviser, ☐     a person that is recognized or designated by the Commission as an
accredited investor, ☐     a trust established by an accredited investor for the
benefit of the accredited investor’s family members of which a majority of the
trustees are accredited investors and all of the beneficiaries are the
accredited investor’s spouse, a former spouse of the accredited investor or a
parent, grandparent, brother, sister, child or grandchild of that accredited
investor, of that accredited investor’s spouse or of that accredited investor’s
former spouse.

 

12.We hereby represent, warrant, covenant and certify that we are, or any party
on whose behalf we are acting is, a “permitted client” by virtue of the
criterion indicated below,

 

Please check the category that applies:

 

☐ (a) a Canadian financial institution or a Schedule III bank; ☐ (b) the
Business Development Bank of Canada incorporated under the Business Development
Bank of Canada Act (Canada);

 



Schedule B

 

  

☐ (c) a subsidiary of any person or company referred to in paragraph (a) or (b),
if the person or company owns all of the voting securities of the subsidiary,
except the voting securities required by law to be owned by directors of the
subsidiary; ☐ (d) a person or company registered under the securities
legislation of a jurisdiction of Canada as an adviser, investment dealer, mutual
fund dealer or exempt market dealer; ☐ (e) a pension fund that is regulated by
either the Office of the Superintendent of Financial Institutions or a pension
commission or similar regulatory authority of a jurisdiction of Canada or a
wholly-owned subsidiary of such a pension fund; ☐ (f) an entity organized in a
foreign jurisdiction that is analogous to any of the entities referred to in
paragraphs (a) through (e); ☐ (g) the Government of Canada or a jurisdiction of
Canada, or any Crown corporation, agency or wholly-owned entity of the
Government of Canada or a jurisdiction of Canada; ☐ (h) any national, federal,
state, provincial, territorial or municipal government of or in any foreign
jurisdiction, or any agency of that government; ☐ (i) a municipality, public
board or commission in Canada and a metropolitan community, school board, the
Comité de gestion de la taxe scolaire de l’île de Montréal or an intermunicipal
management board in Quebec; ☐ (j) a trust company or trust corporation
registered or authorized to carry on business under the Trust and Loan Companies
Act (Canada) or under comparable legislation in a jurisdiction of Canada or a
foreign jurisdiction, acting on behalf of a managed account managed by the trust
company or trust corporation, as the case may be; ☐ (k) a person or company
acting on behalf of a managed account managed by person or company, if the
person or company is registered or authorized to carry on business as an adviser
or the equivalent under the securities legislation of a jurisdiction of Canada
or a foreign jurisdiction; ☐ (l)

an investment fund if one or both of the following apply:

(i) the fund is managed by a person or company registered as an investment fund
manager under the securities legislation of a jurisdiction of Canada;

(ii) the fund is advised by a person or company authorized to act as an adviser
under the securities legislation of a jurisdiction of Canada;

☐ (m) in respect of a dealer, a registered charity under the Income Tax Act
(Canada) that obtains advice on the securities to be traded from an eligibility
adviser or an adviser registered under the securities legislation of the
jurisdiction of the registered charity; ☐ (n) in respect of an adviser, a
registered charity under the Income Tax Act (Canada) that is advised by an
eligibility adviser or an adviser registered under the securities legislation of
the jurisdiction of the registered charity; ☐ (o) a registered charity under the
Income Tax Act (Canada) that obtains advice on the securities to be traded from
an eligibility adviser or an adviser registered under the securities legislation
of the jurisdiction of the registered charity; ☐ (p) an individual who
beneficially owns financial assets having an aggregate realizable value that,
before taxes but net of any related liabilities, exceeds $5 million; ☐ (q) a
person or company that is entirely owned by an individual or individuals
referred to in paragraph (o), who holds the beneficial ownership interest in the
person or company directly or through a trust, the trustee of which is a trust
company or trust corporation registered or authorized to carry on business under
the Trust and Loan Companies Act (Canada) or under comparable legislation in a
jurisdiction of Canada or a foreign jurisdiction; ☐ (r) a person or company,
other than an individual or an investment fund, that has net assets of at least
C$25,000,000 as shown on its most recently prepared financial statements; or ☐
(s) a person or company that distributes securities of its own issue in Canada
only to persons or companies referred to in paragraphs (a) through (r).

 

 

Schedule B

 